If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       FOR PUBLICATION
                                                                       December 22, 2022
                Plaintiff-Appellant,                                   9:10 a.m.

v                                                                      No. 361698
                                                                       Wayne Circuit Court
WILLIAM RAY JOHNSON,                                                   LC No. 88-006617-01-FC

                Defendant-Appellee.


Before: CAVANAGH, P.J., and K. F. KELLY and GARRETT, JJ.

GARRETT, J.

        In People v Washington, 508 Mich 107, 113; 972 NW2d 767 (2021), our Supreme Court
held that a trial court lacks subject-matter jurisdiction to resentence a defendant pursuant to a Court
of Appeals remand order when the defendant’s application for leave to appeal that order remains
pending in the Supreme Court. This appeal tests the limits of Washington’s holding. We consider
whether the trial court lacked subject-matter jurisdiction to resentence defendant William Ray
Johnson pursuant to a Court of Appeals remand order when the Supreme Court simultaneously
exercised jurisdiction over a separate but related complaint for superintending control. We hold
that the trial court did not lack subject-matter jurisdiction to resentence Johnson. Accordingly, we
reverse the trial court’s order granting Johnson’s successive motion for relief from judgment and
remand for further proceedings.

                                        I. BACKGROUND

       To understand the jurisdictional question at the heart of this case, one must first understand
the unusual thirty-plus years of procedural and legal developments at play.

        In 1988, a jury convicted Johnson of second-degree murder, MCL 750.317, assault with
intent to murder (AWIM), MCL 750.83, and possession of a firearm during the commission of a
felony, MCL 750.227b. The trial court sentenced him to life imprisonment for second-degree
murder, 50 to 75 years’ imprisonment for AWIM, and a mandatory two years’ imprisonment for
felony-firearm. On direct appeal, this Court affirmed Johnson’s convictions, but vacated his
sentence for the AWIM conviction and remanded for resentencing. People v Johnson, 187 Mich
App 621, 631-632; 468 NW2d 307 (1991) (Johnson I). This Court also remanded for articulation


                                                 -1-
of the reasons for the life sentence imposed for second-degree murder. Id. Johnson sought leave
to appeal, which the Supreme Court denied in March 1992. People v Johnson, 439 Mich 972; 483
NW2d 619 (1992).

       For reasons that are unknown, the trial court took no action for several years on this Court’s
remand order in Johnson I. Consequently, in 1996, Johnson filed a complaint for a writ of
mandamus with this Court to order the trial court to act.1 This Court denied relief. Johnson v
Recorder’s Court Judge, unpublished order of the Court of Appeals, entered November 19, 1996
(Docket No. 193282) (In re Johnson I). Johnson sought leave to appeal, and our Supreme Court
entered the following order on November 7, 1997:

         . . . [I]n lieu of granting leave to appeal, we ORDER the Wayne County
        Prosecuting Attorney to show cause in writing, within 21 days after the date of this
        order, why we should not remand this case to the trial court for the sentencing
        proceedings ordered in [Johnson I]. [Johnson v Recorder’s Court Judge, ___ Mich
        ___; 570 NW2d 656 (1997) (In re Johnson II).]

The Supreme Court retained jurisdiction. Id. But likely unbeknownst to the Supreme Court,
resentencing proceedings were already underway in the trial court. The prosecution advised the
Court of this development in its show-cause filing and requested that the Supreme Court
“immediately issue the remand order to avoid further delays.”

       On December 15, 1997, before the Supreme Court acted, the trial court resentenced
Johnson, imposing 40 to 75 years’ imprisonment for the AWIM conviction and reimposing a life
sentence for second-degree murder with further articulation of reasoning. Thereafter, the Supreme
Court issued an order denying leave to appeal from In re Johnson I as moot because “the
sentencing proceedings ordered in [Johnson I] have taken place.” Johnson v Recorder’s Court
Judge, 456 Mich 924; 573 NW2d 621 (1998).2 Johnson pursued a direct appeal of the trial court’s
resentencing decisions, and this Court affirmed. People v Johnson, unpublished per curiam
opinion of the Court of Appeals, issued May 15, 2001 (Docket No. 213902), pp 3-5. Our Supreme
Court denied Johnson’s ensuing application for leave to appeal. People v Johnson, 465 Mich 894;
635 NW2d 320 (2001). Later, Johnson filed several motions for relief from judgment under MCR


1
 As we will discuss below, Johnson’s complaint was, in substance, a complaint for superintending
control, not a writ of mandamus. See MCR 3.302(C).
2
  Johnson was tried and convicted in the Detroit Recorder’s Court. As the prosecution notes, the
Recorder’s Court was “abolished and merged with the third judicial circuit of the circuit court”—
i.e., Wayne Circuit Court—“effective October 1, 1997.” MCL 600.9931(1). The Legislature
provided that, upon this merger, “the third judicial circuit of the circuit court shall have jurisdiction
to hear and determine all cases transferred under this section, and shall exercise all authority with
regard to those cases as though the cases had been commenced in that court.” MCL 600.9931(2)
(emphasis added). Thus, we agree with the prosecution that the transfer of Johnson’s case from
the Recorder’s Court to Wayne Circuit Court—and his subsequent resentencing by the circuit
court—bears no significance on the jurisdictional issue before us.



                                                  -2-
6.500 et seq. 6.500 motions filed in 2006, 2012, and 2013, were respectively denied by the trial
court, with applications for leave to appeal the trial court’s orders in this Court and the Supreme
Court all denied.

        In 2021, Johnson filed the successive 6.500 motion at issue.3 Johnson argued that his
December 15, 1997 judgment of sentence should be vacated because the trial court lacked
jurisdiction to resentence him when the Supreme Court, at the same time, retained jurisdiction over
Johnson’s leave application seeking mandamus relief. The trial court ruled in Johnson’s favor,
concluding that our Supreme Court’s holding in Washington extended to the circumstances here.
In support, the trial court relied on Hall v Dickinson, 204 Mich 545, 557-558; 170 NW 646 (1919),
for the proposition that Johnson’s mandamus complaint conferred jurisdiction to the Supreme
Court over his criminal case because the complaint “arose out of the criminal case.” Next, applying
Washington, the court held that “the trial court lacked jurisdiction to resentence the defendant
while the Supreme Court retained jurisdiction” over the mandamus action. The court therefore
held that because the trial court entered a judgment of sentence in 1997 that was void for lack of
jurisdiction, Johnson was entitled to relief in the form of resentencing. The prosecution sought
leave to appeal this order, and we granted the application.4

                                        II. DISCUSSION

        The prosecution argues that the trial court erred by granting Johnson’s motion for relief
from judgment and concluding that his judgment of sentence was void for lack of subject-matter
jurisdiction.

                           A. SUBJECT-MATTER JURISDICTION

        Whether the trial court lacked subject-matter jurisdiction to resentence Johnson presents a
question of law that we review de novo. Washington, 508 Mich at 121. That means we review
the issue independently, owing no deference to the trial court’s decision. People v Beck, 504 Mich
605, 618; 939 NW2d 213 (2019).

       “Subject-matter jurisdiction is a legal term of art that concerns a court’s authority to hear
and determine a case.” Washington, 508 Mich at 121. This authority “depends on the character


3
  Although termed a “motion to vacate invalid sentence,” we construe the motion—as the trial
court correctly did—as a motion for relief from judgment. See MCR 6.501, 6.502(D). Johnson
originally filed this 6.500 motion in 2018, relying on this Court’s decision in People v Washington,
321 Mich App 276; 908 NW2d 924 (2017), vacated and remanded 503 Mich 1030 (2019). But
after subsequent legal developments undermined his jurisdictional argument, Johnson’s appointed
counsel withdrew from representation because there were no meritorious issues to pursue. The
Supreme Court’s 2021 decision in Washington, however, restored Johnson’s jurisdictional
argument. Johnson then moved to reinstate his 2018 motion, and the trial court ultimately granted
relief from judgment.
4
 People v Johnson, unpublished order of the Court of Appeals, entered July 28, 2022 (Docket No.
361698).


                                                -3-
or class of the case pending, not on the particular facts of the case.” People v Scott, ___ Mich App
___, ___; ___ NW2d ___ (2022) (Docket No. 336815); slip op at 3. Courts of this state derive
their subject-matter jurisdiction from our constitutional and statutory provisions, and it is well-
recognized that circuit courts have subject-matter jurisdiction over felony prosecutions, such as
Johnson’s criminal case. Washington, 508 Mich at 121-122; MCR 6.008(B) (“The circuit court
has jurisdiction over all felonies from the bindover from the district court unless otherwise
provided by law.”). A defect in the court’s subject-matter jurisdiction can be raised at any time,
including in a successive 6.500 motion. See Washington, 508 Mich at 132 (“Unlike other errors
that a defendant eventually loses the ability to raise, the lack of subject-matter jurisdiction cannot
be ignored for purposes of finality because the existence of subject-matter jurisdiction goes to the
trial court’s very authority to bind the parties to the action at hand.”). A trial court’s judgment of
sentence, rendered when the trial court lacks subject-matter jurisdiction, is void. Id. at 131.

        Although Johnson framed his filing as a complaint for a writ of mandamus, we properly
interpret it as an action seeking a writ of superintending control. See MCR 3.302(C) (“A
superintending control order replaces . . . the writ of mandamus when directed to a lower court or
tribunal.”). See also City of Highland Park v State Land Bank Auth, ___ Mich App ___, ___; ___
NW2d ___ (2022) (Docket No. 355948); slip op at 7 (“Courts are not bound by a party’s choice
of labels because this would effectively elevate form over substance.”) (quotation marks and
citation omitted). “The Supreme Court, the Court of Appeals, and the circuit court have
jurisdiction to issue superintending control orders to lower courts or tribunals.” MCR 3.302(D).
See also MCR 7.203(C)(1), 7.303(B)(5).

                                   B. PEOPLE v WASHINGTON

       Central to the trial court granting Johnson’s successive 6.500 motion is our Supreme
Court’s decision in Washington. Washington addressed the following quandary: Did the trial court
lack subject-matter jurisdiction when it resentenced the defendant pursuant to a Court of Appeals
order while the defendant’s application for leave to appeal that order remained pending in the
Supreme Court? Answering in the affirmative, the Washington Court explained that the
defendant’s appeal “divested the trial court of subject-matter jurisdiction over those aspects of the
case involved in the appeal” and that “jurisdiction remained with the appellate courts until [the
Supreme Court’s] disposition of defendant’s application for leave to appeal the Court of Appeals’
judgment.” Washington, 508 Mich at 126-127.

         The Supreme Court’s reasoning in Washington rested on several considerations. The Court
relied heavily on its earlier decision interpreting the former court rules in People v George, 399
Mich 638, 639-640; 250 NW2d 491 (1977). George held that the trial court lacked “jurisdiction”
to retry the defendant “while the prosecutor’s application for leave to appeal the Court of Appeals’
order that remanded the case for retrial was still pending” before the Supreme Court. Washington,
508 Mich at 122-123. The Washington Court had little difficulty concluding that the George
Court’s reference to a lack of “jurisdiction” meant subject-matter jurisdiction to hear the case. Id.
at 125-126. The Supreme Court in Washington also emphasized the “fundamental incompatibility
between the trial court’s original jurisdiction and the appellate court’s appellate jurisdiction.” Id.
at 125. In George, for instance, the Supreme Court—through the pending leave application—
“had the ability to greatly alter the course of the case, including obviating the need for retrial.” Id.
Because of this fundamental incompatibility between the trial court and appellate court


                                                  -4-
simultaneously exercising subject-matter jurisdiction, the trial court in Washington lacked subject-
matter jurisdiction to resentence the defendant before the Supreme Court resolved the defendant’s
application for leave to appeal. Id. at 125-127.

                                     C. HALL v DICKINSON

        The trial court also relied heavily on the Supreme Court’s 1919 decision in Hall as rationale
for applying Washington to this case. Hall involved a civil action filed in Iosco Circuit Court
against the city and township of Au Sable. Hall, 204 Mich at 547. On stipulation of the parties,
venue was transferred from Iosco County—where Au Sable sits—to Alpena County. Id.
Following a jury trial in Alpena Circuit Court, the plaintiff obtained a money judgment, but the
municipalities refused to pay. Id. at 547-549. The plaintiff first sought a writ of mandamus to
enforce the judgment from Iosco Circuit Court, but the judge returned the filing “on the ground
that the cause had been transferred to Alpena county and in his opinion he had no further
jurisdiction in the premises.” Id. at 549. The plaintiff then sought and obtained a writ of
mandamus from Alpena Circuit Court. Id. On appeal, the defendant argued that the Alpena Circuit
Court had no jurisdiction to issue the writ of mandamus because the defendant municipalities were
not within the county. Id. at 550. The Supreme Court rejected this argument. After finding that
the original change of venue to Alpena County was proper, the Court held that Alpena Circuit
Court retained jurisdiction to issue a writ of mandamus to enforce its judgment. Id. at 554. Stated
differently, the new filing of a mandamus complaint did not “divest the Alpena circuit court of its
jurisdiction to issue the writ to enforce its judgment.” Id. at 558. Mandamus, the Court continued,
“is in no sense a separate, independent, or primary action, but purely incidental and auxiliary to
the original or main action, as is an action in garnishment; its only function being in aid of the
judgment already rendered therein.” Id. at 558.

                                        D. APPLICATION

        The trial court erred by concluding that the Supreme Court’s exercise of jurisdiction over
the complaint for superintending control divested the trial court of subject-matter jurisdiction to
resentence Johnson. Neither Washington nor Hall supports the trial court’s decision. Washington
involved a trial court acting on this Court’s order remanding for resentencing, while the
defendant’s application for leave to appeal this Court’s judgment was pending before the Supreme
Court. In other words, the Supreme Court had the power to “greatly alter the course of the case”
by reversing this Court’s resentencing order; but before it could consider the leave application, the
trial court resentenced the defendant anyway. Noting this “fundamental incompatibility between
the trial court’s original jurisdiction and the appellate court’s appellate jurisdiction,” the
Washington Court held that the trial court and Supreme Court could not simultaneously exercise
jurisdiction over the same aspects of the case.

        This case is distinguishable for a few important reasons. First, unlike in Washington, this
case involves two separate actions—Johnson’s criminal case and his complaint seeking
superintending control. A complaint for superintending control “constitute[s] the filing of a civil
action.” In re Jackson, 326 Mich App 629, 634; 929 NW2d 798 (2018). The trial court reasoned
that defendant’s application for leave to appeal this Court’s denial of superintending control
“conferred jurisdiction to the Supreme Court over . . . defendant’s criminal case,” such that


                                                -5-
Washington applied and the trial court was divested of subject-matter jurisdiction. But nothing
was required to “confer[] jurisdiction to the Supreme Court” over the action seeking
superintending control. Our Supreme Court is vested with broad powers of superintending control
and supervisory authority over all lower courts, see Const 1963, art 6, §§ 4 & 13; Lapeer Co Clerk
v Lapeer Circuit Judges, 465 Mich 559, 569; 640 NW2d 567 (2002). Nor did the Supreme Court’s
subject-matter jurisdiction over In re Johnson I divest the trial court of subject-matter jurisdiction
to resentence Johnson pursuant to this Court’s opinion in Johnson I. Indeed, there was no
“fundamental incompatibility” between these dual exercises of jurisdiction in separate civil and
criminal actions.5 The relief sought by Johnson through his writ of superintending control was the
exact relief he received when the trial court resentenced him. Johnson’s complaint for
superintending control did not give the appellate courts any power to “greatly alter”—or alter at
all—Johnson I’s judgment remanding for resentencing. See Washington, 508 Mich at 125.
Rather, the complaint was limited to enforcing this Court’s judgment, and in no way could have
altered the prior decision to remand itself.6

       The trial court’s emphasis on Hall was also misplaced. The trial court explained that

       . . . [A] writ of mandamus, although brought as a civil action, does not stand alone
       as an action but arises out of the underlying judgment the mandamus writ seeks to
       enforce. The power to enforce the court’s judgments through a writ of mandamus
       must rest on the jurisdiction over the underlying matter.

Because Johnson’s “mandamus petition arose out of the underlying criminal matter,” and the
Supreme Court retained jurisdiction over that matter through its November 1997 order, the trial
court reasoned that the resentencing court lacked subject-matter jurisdiction while Johnson’s


5
  We must note the perverse effect of holding that a trial court lacks subject-matter jurisdiction to
comply with a remand order in a criminal case while an appellate court simultaneously exercises
jurisdiction over a complaint for superintending control seeking to enforce that very same remand
order. Under Johnson’s theory, rather than granting the relief sought by the superintending control
action—here, resentencing—a trial court must instead wait for an appellate court to grant the same
relief. This is far different from the situation in Washington, where the Supreme Court had the
ability to fundamentally alter the relief ordered by this Court.
6
  As another example of common-sense jurisdictional incompatibility, this Court recently applied
Washington to an interlocutory appeal, holding that a trial court lacked subject-matter jurisdiction
to try a defendant “while admitting the evidence that was the subject of the [pending] leave
application before the Supreme Court.” Scott, ___ Mich App at ___; slip op at 4. “The trial court
conducted defendant’s trial while allowing the admission of that evidence, despite the fact that the
Supreme Court could have reversed this Court’s order and precluded the admission of the
evidence.” Id. Because the Supreme Court “had the ability to greatly alter the course of the case,”
the trial court lacked subject-matter jurisdiction to conduct the trial while the defendant’s leave
application was pending. Id., citing Washington, 508 Mich at 125. Again, absent from this case,
unlike in Scott and Washington, is this type of clear incompatibility between dueling exercises of
subject-matter jurisdiction.



                                                 -6-
appeal from In re Johnson I was pending before the Supreme Court. We are unpersuaded by the
trial court’s reliance on Hall. First, Hall involved a mandamus action, not a writ of superintending
control. On that basis alone, Hall does not justify extending Washington to these facts. Even so,
Hall is legally and factually distinguishable on other grounds. Most notably, Hall, 204 Mich at
556-558, involved the question of whether the same circuit court had jurisdiction to issue a writ of
mandamus to enforce its own judgment, not whether the circuit court had jurisdiction over the
underlying case when an original action for mandamus or superintending control was pending in
an appellate court. In this respect, we agree with the prosecution’s summation of Hall’s holding:
“[O]riginal subject-matter jurisdiction over a case includes subject-matter jurisdiction to issue
writs of mandamus in execution of the judgment that results from that case.” Thus, Hall does not
support the proposition that an appellate court, exercising subject-matter jurisdiction over a civil
complaint for superintending control, divests a trial court of its subject-matter jurisdiction to
comply with a remand order in the underlying criminal case.7

                                       III. CONCLUSION

        For these reasons, we reverse the trial court’s decision to grant Johnson’s motion for relief
from judgment, in the form of resentencing, and remand to the trial court for further proceedings
consistent with this opinion. We do not retain jurisdiction.



                                                              /s/ Kristina Robinson Garrett
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Kirsten Frank Kelly




7
  More than a century after its release, Hall has almost never been cited by our appellate courts.
This reality, combined with the narrow facts of Hall itself, further cautions us from adopting the
trial court’s broad application of Hall to this highly dissimilar situation.


                                                -7-